Citation Nr: 1048278	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1966 to July 
1968.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO denied a claim for service connection 
for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran has filed a claim for service connection for PTSD.  
His DD 214 shows that his military operational specialty was that 
of armor crewman and shows a sharpshooter M14 award.  His service 
record shows he spent one year in Vietnam and that his specialty 
was that of a senior scout observer.  The unit he initially 
served with was: Troop F, 17th Cavalry, 196th Light Infantry 
Brigade.  A July 23, 1967 service personnel record shows the 
Veteran completed pre-combat training given at Tay Ninh, Vietnam.  

In February 2006, the Veteran submitted pictures and a 
description of his stressors.  The Veteran stated: "Before APC 
or leaving camp in Chu Lai, we did a training course (Charger 
Academy) and during the training, sniper fire was received.  Then 
and there CIB was granted."  The Veteran's service personnel 
records and DD 214 do not show a Combat Infantry Badge was ever 
awarded.  He mentioned other stressors, but did not provide 
complete dates, places, times, or complete names.  

An October 2004 VA record shows that a depression screen was 
positive for the Veteran.  He declined further treatment at that 
time.  In his March 2007 appeal, the Veteran reported symptoms 
such as memory problems, difficulty concentrating, self-
isolation, irritability, anger issues and social anxiety.  

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended 
to facilitate timely processing of these claims, and is 
applicable to claims pending before VA on the effective date of 
the final rule (July 13, 2010), as well as to claims filed after 
that date.

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the Board must broadly construe claims, and in 
the context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the 
Veteran has competently stated symptoms of a psychiatric 
disability and has been shown to fail a depression screen, he 
should be given a VA examination to determine the nature and 
etiology of any psychiatric disability.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should schedule the Veteran for 
an examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and the 
report of examination should note review of 
the claims file.
All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

2.  Re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disability, including PTSD and depression.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as a summary of the evidence 
received since the issuance of the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

